Title: [Diary entry: 21 September 1785]
From: Washington, George
To: 

Wednesday 21st. Thermometer at 68 in the Morning—68 at Noon and 68 at N. The rain continuing without intermission until 10 or 11 Oclock, and no appearances of fair weather until Noon, we did not leave Mr. Fairfax’s ’till a little after it and then meeting much difficulty in procuring a vessel, did not get to the works at the Seneca fall until the labourers had quit them. We then went to our old quarters at Mr. Goldsboroughs were lodged. Mr. Fairfax

accompanied us. The Wind for the greater part of the day (though there was not much of it) was at No. West. Thursday 22d. Thermometer at 66 in the Morning—62 at Noon and 62 at Nig[ht]. The Wind having shifted to the Eastward in the Night it commenced a fine raining again, and did not altogether cease until Noon. However about 10 Oclock we left Mr. Goldsboroughs, & in a boat passed down the Seneca falls to the place where the work men were blowing Rocks, but the Water having raised, and the river being muddy, I could form no accurate judgment of the progress which had been made. To me it seemed, as if we had advanced but little—owing to the fewness, and sickliness of the hands which it appeared ought to be encreased and their Wages raised in order to obtain them. After viewing the works we crossed to the Virginia side and proceeded to the Great Falls where by appointment we were to have met Colo. Fitzgerald and Vessells to take us by Water to the little Falls in order to review the river between the two. The latter we found, but not the first, & parting with Mr. Fairfax here, and sending our Horses by Land to Mr. Hipkins’s at the Falls Warehouse we did, after having examined the ground along wch. it is proposed to open the Canal, and which nature seems clearly to have marked out, embarked about 3 Oclock; Colo. Gilpin myself & one hand in one Canoe, and two other people in another Canoe, and proceeded down the river to the place where it is proposed to let the water again into a Canal to avoid the little Falls. The place for the Canal at the Great Falls as I have just observed is most evidently marked along a glade which runs quite from the still water above the spout, or Cataract, to the river ¾ or a Mile below it & from appearance will not be deep to dig; but at the upper and lower end, is a good deal incommoded with rocks. The glade itself seems tolerably free from them but how the bottom may turn out when the Soil is taken of I know not. More than probably it will be found Stony. At the Mouth of the branch wch. issues from this glade locks I think may be well secured by the point of a hill & Rocks just above it. Here we embarked in smooth water, that is not very rapid; and in a quarter of a mile passed a short rapid not difficult—a Mile further another rapid rather worse but not very bad and afterwards two more the last of which in its present state is the worst but none of them very bad. In many parts the River is

tolerably smooth—the current by no means rapid, and upon the whole easier than I had conceived. In places it is tole[r]ably wide and not deeper than I had supposed. Between the two Falls, there are several smal Islands, most of them rocky but one tolerably large & to appearance of good Land. The place at which it is proposed to take the Canal out, above the little falls, seems favourably formed for it by an Island which may be abt. half a mile above the Falls & the Land through which it must pass on the Maryland Side level but Stoney all the way to the mouth or near it of the Canal begun by Mr. Ballendine if it is carried on a slope. If on the other h[an]d it is to go on a level the Hill side adjoining does not appear unfavourable. Lodged this Night at Mr. Hipkens’s at the Falls warehouse where we arrived at Dark tho’ we were only 2 hours & an half from the place of embarkation at the Great Falls to the debarking above the little Falls. The little falls, if a Rock or two was removed might be passed without any hazard—more especially if some of the Rocks which lye deep & which occasion a dashing surface could be removed.